Citation Nr: 9918360	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  97-32 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for peripheral 
polyneuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

This veteran had active duty from September 1956 to July 
1960, and from December 1962 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the RO, which, 
inter alia, denied the claim on appeal.  

In July 1998, the Board remanded the claim on appeal to the 
RO for development, which has since been completed.  


FINDINGS OF FACT

1.  In May 1957, while on active duty, the veteran sustained 
a head injury, the residuals of which are shown to include 
occasional radiating low back pain.  

2.  No complaint, treatment, or diagnosis of peripheral 
polyneuropathy is shown in service, including on examination 
at separation from service in May 1976, or for many years 
thereafter.  

3.  There is no competent medical evidence of nexus between 
current peripheral polyneuropathy, the in-service head injury 
or any other incident of service.  


CONCLUSION OF LAW

The claim for service connection for peripheral 
polyneuropathy is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records for the veteran first period of 
active duty show treatment for injuries sustained in a May 
13, 1957 incident where the veteran fell 30 feet from a 
painting net onto an ammunitions box on the deck below.  The 
veteran was noted to have lost consciousness for a brief 
period-"at least several minutes."  Initial examination 
revealed swelling and abrasions of the left forehead and side 
of the face.  The veteran's complaints included a headache, 
and a sore back and right arm, as well as right chest and 
shoulder discomfort.  Neurologic examination was normal 
except for absent abdominal reflexes.  Initial x-ray studies 
of the skull were thought to show a probable circular-type 
fracture in the left frontal area.  However, repeat x-rays 
were negative, as were x-rays of the rib cage and shoulder.  
Blood, urine and serology tests were normal.  A diagnosis of 
a brain concussion was made.  After 10 days of "good" 
convalescence, the veteran was returned to duty.  The 
remaining service medical records, dated through 1976, show 
continued, occasional treatment for low back pain associated 
with his head injury.  

In March 1959, the veteran was seen for low back pain.  The 
diagnosis was congenital defect of the L-4 vertebra.  At that 
time, notation was made of his history of a prior back injury 
two years earlier, status post 10-days of hospitalization, 
but that there had been "no further difficulty till [sic] 
about three weeks ago when his back pain returned."  No 
sensory deficit was reported or found on examination at that 
time.  

On reenlistment examination in December 1962, no neurological 
abnormalities were found on examination.  The veteran 
specifically denied any paralysis or neuritis.  An 
examination of November 1966 was similarly negative for any 
neurologic abnormality.  In December 1968, the veteran was 
seen for a 3-day history of complaints of no feeling in the 
medial aspect of the arch of the left foot.  The impression 
was that this was probably positional, with pressure on the 
nerve.  In September 1969, the veteran was seen for a 1-day 
history of left arm cramping.  The impression was that this 
was a muscle spasm, probably secondary to some anxiety.  In 
April 1974, the veteran was again seen for low back pain.  At 
this time, he also reported that the pain radiates down into 
both legs and calves muscles.  On examination while there was 
not motor deficit, there was decreased bilateral sensation of 
the calves.  The impression was chronic low back pain.  No 
motor/sensory deficit was found on examination in August 
1974.  

In November 1974, the veteran was seen with complaints of 
lower leg numbness.  A history of a closed head injury in 
1957, was noted, with subsequent low back pain and headaches.  
The numbness in both lower extremities was noted to be along 
both L-4 dermatomes.  Marked decreased sensation was noted in 
response to pain prick testing, again along the L-4, and 
possibly extending to the L-5 distribution on the left.  A 
provisional diagnosis was to rule out spinal cord lesion.  
The examiner noted that he could not rule out a central 
nervous system pathology.  However, a brain scan was 
negative, and a final diagnosis was deferred due to "bizarre 
symptoms."  

No neurological disorders were found on examinations in May 
1975, and on separation examination in April 1976.  At both 
examinations, the veteran specifically denied any cramps in 
the legs, neuritis, foot trouble, or paralysis.  He was 
discharged effective in May 1976.  

The pertinent post-service medical evidence includes a June 
1976 VA examination report.  At that time, the veteran gave a 
history of low back pain following his inservice back injury, 
with occasional radiating pain down into both legs.  The 
diagnoses where lumbosacral strain, hypertrophic arthritis 
and a history of a concussion, with essentially normal 
electroencephalogram (EEG).  

Service connection for chronic lumbosacral strain, recurrent, 
a 20 percent evaluation, and service connection for left 
inguinal hernia repair, and a noncompensable zero percent 
evaluation, were established by RO rating decision of 
November 1976.  These evaluations have remained in effect 
since this time.  

On VA examination in September 1980, both thighs were normal 
in size, as were the calves in contour and size.  No 
neurosensory changes to perception of sharpness or dullness 
were noted on examination of both lower extremities.  

In December 1980, the veteran first asserted his entitlement 
to service connection for numbness in the arms and legs, 
claimed as a residual of his inservice head injury.  

On VA special orthopedic examination in February 1981, the 
veteran denied any back pain radiating into the lower 
extremities, he denied any numbness of either leg, or give-
way.  However, the veteran's occupation was noted to require 
prolonged standing.  An EEG was normal.  On VA neurologic 
examination in March 1981, the veteran reported low back 
pain, which occasionally radiates to both thighs for 
approximately five minutes, one time per month.  The 
examiner's impression was no significant neuropathology.  

In April 1981, the RO established service connection for 
residuals of a brain concussion, manifested by headaches, and 
a 10 percent evaluation was assigned.  This evaluation has 
remained in effect since that time.  

A March 1986 VA neurological examination reveals a diagnosis 
of chronic lumbosacral strain, and post-traumatic headaches.  

VA hospital and outpatient treatment records include a June 
1989 report, which is negative for any pertinent medical 
history or for neurological impairment.  VA and private 
treatment records show treatment for neurological impairment 
first diagnosed as generalized peripheral polyneuropathy on 
private evaluation in January 1994.  

On VA examination in June 1994, the veteran gave a history of 
a diagnosis of peripheral polyneuropathy involving all four 
extremities from "1989 or thereabouts."  The veteran's 
medical history was noted to include heavy alcohol use prior 
to 1980.  The veteran denied any radicular low back pain.  
Numbness of the lower legs, from the knees down, appeared to 
be his major difficulty at the present time.  Nervous system 
testing revealed deep tendon reflexes normal and symmetrical; 
no pathological reflexes; intact cranial nerves; unimpaired 
equilibrium and coordination; normal motor system, with no 
muscle atrophy or fibrillations, clonus, or rigidity; a 
diminished sensation in the lower legs and minimally also in 
the arms, more on the left than the right.  The diagnosis was 
generalized peripheral polyneuropathy, mild to moderate, 
etiology unknown.  

The veteran testified before the undersigned Board Member at 
the RO in December 1997.  The veteran testified that he first 
noticed the tingling in his arms and legs approximately 30 
days after his inservice head injury.  He also claimed that 
these symptoms have continued to the present.  

An October 1998 VA peripheral nerves examination report 
indicates that the veteran's entire medical history, 
including service medical records, were reviewed.  Cranial 
nerves examination was normal.  Motor examination revealed 
upper and lower extremities 5/5 proximally and distally with 
full strength, normal tone and normal muscle mass, with deep 
tendon reflexes 2 plus bilaterally, and symmetrical.  On 
sensory examination, the lower extremities revealed decreased 
pinprick below the knees, but with intact vibration and 
position.  The distribution of the pinprick was non-
anatomical as there was a sharp distinction with 75 percent 
decrease in pinprick and light touch on the right, below the 
midpatella, in comparison to a centimeter above the 
midpatella.  There was no indication of muscle wasting or 
atrophy on neurological examination.  A September 1998 EMG 
and nerve conduction study of the right lower extremities 
revealed no evidence of peripheral polyneuropathy.  However, 
on the basis of the examination findings, the diagnosis was 
very mild sensory peripheral neuropathy, etiology possibly 
secondary to exposure to alcohol in the past.  The examiner 
noted that electrodiagnostic studies had not substantiated a 
diagnosis of peripheral neuropathy; the objective 
neurological examination failed to reveal any significant 
objective findings consistent with neuropathology, with 
normal deep tendon reflexes, normal motor power, vibration 
and position sense, distally, in the lower extremity, and 
normal gait.  There was mild sensory neuropathy by decreased 
pinprick below the knees, which, at the present time, did not 
seem to interfere with his daily activities; extensive 
metabolic, vasculitis and infectious workup was negative in 
determining the etiology of his neuropathy.  It was though 
that the veteran's neuropathy was unlikely to be related to 
his active military service, or to his head and back injury 
in service.  The examiner noted that it is possible that his 
present symptoms are remotely related to exposure of alcohol 
many years back, and that his neuropathy, however, is not 
measurable on electrodiagnostic study performed recently.  

In a November 1998 addendum, the VA examiner who conducted 
the October 1998 VA examination indicated that he had 
reviewed the veteran's documented in-service symptoms and 
post-service medical history.  The examiner concluded that 
the veteran's documented inservice complaints and 
symptomatology since service are not very characteristic of 
symptoms of peripheral polyneuropathy.  In so finding, the 
examiner noted that on VA neurological examination in 
December 1974, there was no mention of distal sensory loss in 
the stocking/glove distribution, which is the characteristic 
feature of peripheral polyneuropathy; the symptoms noted on 
examination in December 1974 indicate lumbar radiculopathy--
not peripheral polyneuropathy.  He opined that the veteran's 
symptoms of focal sensory loss and dermatomal sensory loss 
are not typical of peripheral polyneuropathy, and that the 
veteran's in-service complaints of numbness in one foot in 
December 1968 and complaints of left arm cramping in 1969 are 
not very characteristic of symptoms of peripheral 
polyneuropathy, which he described as mostly symmetrical 
bilateral and distal sensory loss presenting with tingling, 
numbness, and paresthesia in the distal feet and hands, or 
weakness in the distal musculature in the lower and upper 
extremities.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A presumption of service connection arises 
for certain chronic conditions, to include organic diseases 
of the nervous system (including peripheral polyneuropathy), 
if manifested to a compensable degree within a prescribed 
period post-service (one year for organic diseases of the 
nervous system); such presumption is rebuttable by provide 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The initial question, however, that must be answered is 
whether the veteran has presented a well-grounded claim of 
service connection for peripheral polyneuropathy.  In this 
regard, the veteran has the "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded;" that is, the 
claim must be plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Where, as here, the 
determinative issue involves medical nexus and etiology, 
competent medical evidence to that effect that the claim is 
plausible is required.  Id.  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In the instant case, the veteran contends that he acquired 
peripheral polyneuropathy as a result of a May 1957 in-
service head injury.  While he does not assert that 
peripheral polyneuropathy was first diagnosed in service, he 
contends that early symptoms of peripheral polyneuropathy are 
shown by the service medical records, and that his current 
diagnosis of peripheral polyneuropathy is a result of such 
in-service head injury.  

However, the veteran's service medical records do not support 
his assertions.  There is no objective medical evidence 
establishing that the veteran sustained any specific 
neurological impairment as a result of his May 1957 head 
injury.  The May 1957 medical treatment record shows no 
neurological disorder on initial examination contemporaneous 
to his head injury, except for absent abdominal reflexes.  
This finding was not noted to be of any significance, and the 
subsequent service medical record do not substantiate 
neurological impairment for the remainder of his many years 
in service.  Thus, even assuming, arguendo, that the veteran 
initially experienced some impairment in neurological 
functioning associated with the in-service head injury, such 
impairment was temporary, at best.  

Despite further treatment and repeated examination, the 
remaining service medical records reveal only occasional 
complaints of radiating low back pain, and there simply is no 
evidence of any chronic neurological impairment.  Several 
subsequent neurological examinations were normal, or 
essentially normal, including those conducted in May 1959, 
December 1962, November 1966, December 1968, and June 1969.  
While decreased bilateral calf sensory deficit was noted on 
examination in April 1974, no motor deficit was then noted, 
and no neurological abnormality was noted on subsequent 
examinations, including in August 1974.  Examinations in May 
1975 and April 1976, at separation from service, similarly 
reflect no evidence of symptomatology reflective of chronic 
neurological impairment.  In fact, no such impairment is 
medically shown until many years after the veteran's 
discharge from service.

The post-service medical evidence likewise does not support 
the veteran's claim.  
As indicated above, the contemporaneous service medical 
records primarily show treatment for recurrent low back pain, 
with occasional notation that this low back pain radiates 
into the lower extremities.  In this regard, it is noted that 
treatment for a congenital defect of the L-4 vertebra is 
shown in March 1959.  However, complaints of lower extremity 
numbness-a symptom which the veteran believes is indicative 
of peripheral polyneuropathy--were limited to the L4 and 
possibly L5 dermatome area, and the first diagnosis of 
peripheral polyneuropathy of record was not until January 
1994, many years after his discharge from service.  
Significantly, there is no medical opinion that the currently 
diagnosed condition is in anyway related to service.  A June 
1994 VA examiner VA confirmed the diagnosis of peripheral 
polyneuropathy, but then indicated that the etiology of the 
condition was unknown.  Further, the October 1998 VA examiner 
specifically indicated that it was unlikely that the 
veteran's neuropathy was related to his service, to include 
the head injury therein.  As the physician later explained in 
his November 1998 addendum, the veteran's documented in-
service symptoms and complaints, including radiating low back 
pain and numbness, are not very characteristic of peripheral 
polyneuropathy.  Thus, the only medical evidence on the 
etiology of the veteran's current condition is not supportive 
of the claim, and the veteran has not indicated the existence 
of any such supportive medical evidence that has not been 
obtained.  In the absence of competent medical evidence of 
nexus between his current diagnosis of peripheral 
polyneuropathy and his service, or inservice head injury, the 
claim on appeal is not a plausible one.  

The Board does not doubt the sincerity of the veteran's 
belief that he currently has peripheral polyneuropathy as 
result of service-specifically, as a residual of his May 
1957 in-service head injury.  Furthermore, he is competent to 
attest to continuing symptoms since service.  However, as a 
layperson without the appropriate medical expertise or 
training, he is not competent to render a medical opinion on 
the origins of any current medical condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Hence, even 
accepting his assertions of continuing symptoms, his claim is 
not well grounded in the absence of a competent medical 
opinion linking any symptoms experienced in service to a 
present disorder, see Savage, 10 Vet. App. at 498, and he 
cannot establish such a relationship on the basis of his lay 
evidence, alone.  See Epps, 126 F.3d at 1468; Grottveit v. 
Brown, 5 Vet. App. at 91, 93 (1993). 

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim.  As such, VA is under no duty to assist 
the veteran in the development of the facts pertinent to the 
claim, to include having the veteran undergo examination, or 
to otherwise develop the record.  See Epps, 126 F.3d at 1468; 
Yabut v. Brown, 6 Vet. App. 79 (1994).  Furthermore, the 
Board is not aware of the existence of any evidence, which, 
if obtained, would render the claim well grounded.  See 
McKnight v. Brown, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
this regard, and as noted above, the RO made every reasonable 
attempt to obtain copies of any VA or private treatment 
records as identified by the veteran.  However, the RO's 
efforts to obtain contemporaneous private medical records 
have been unsuccessful, and the veteran's more recent 
statements indicate that no additional records exist which 
have not been obtained.  Accordingly, no further action is 
necessary. 

As a final point, the Board notes that, although, initially, 
the RO did not specifically deny the claim on appeal as not 
well grounded, the claim clearly was denied as not well 
grounded later on in the appeal.  See February 1999 
Supplemental Statement of the Case.  Thus, there is no 
prejudice to the veteran in the Board denying the claim as 
not well grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  Moreover, as the veteran has been provided with the 
legal requirement for submitting a well-grounded claim, the 
Board also finds that the duty to inform the veteran of the 
evidence necessary to complete his application for service 
connection has been met.  See 38 U.S.C.A. § 5103(a) (1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).




ORDER

In the absence of evidence of a well-grounded claim, service 
connection for peripheral polyneuropathy is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

